Citation Nr: 1048428	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-08 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to June 1998.  

This matter is before the Board of Veterans' Appeals (Board) from 
a May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

In that rating decision, the RO also denied service connection 
for chronic low back pain.  The Veteran included this issue in 
his May 2007 notice of disagreement, and the RO readjudicated it 
in a January 2008 statement of the case.  However, in his January 
2008 VA Form 9, the Veteran appealed the issues enumerated above 
only and excluded the issue of service connection for low back 
pain.  The Board notes that the Veteran's representative included 
this issue in an April 2009 VA Form 646 and a November 2010 
statement.  However, the Veteran failed to submit a substantive 
appeal or a request for an extension of the time limit for filing 
his substantive appeal, and VA has not waived any issue of 
timeliness in the filing of the substantive appeal in this case, 
either explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009).  Consequently, the Board is currently without 
jurisdiction to consider the claim of entitlement to service 
connection for chronic low back pain and will not discuss it 
further.    

The issue of entitlement to service connection for a bilateral 
knee disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran does not have a hearing impairment in either ear under VA 
regulation.  

2.  The Veteran's tinnitus was likely caused by in-service noise 
exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 5107;  (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  

2.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the Veteran and his representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(a)-(c) (2010).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO originally provided VCAA notice to the Veteran in 
correspondence dated in March 2005.  In that letter, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  The RO 
provided similar notice in June 2006.  

Also in the June 2006 letter, the Veteran was apprised of the 
criteria for assigning disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006).  
   
The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010). 

The RO has satisfied VA's duty to assist.  The RO has obtained 
the Veteran's service treatment records, VA medical center (VAMC) 
records, private treatment records and provided a VA audiological 
examination in March 2007.   When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Here, the Board finds the examination was 
adequate because the VA examiner reviewed the claims file, 
examined the Veteran and provided an opinion supported by a 
rationale.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion for the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).   


Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and an organic 
disease of the neurological system (including sensorineural 
hearing loss) becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  



Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss as a 
result of noise exposure during service.  In his May 2007 notice 
of disagreement, the Veteran stated that he spent a lot of time 
in confined equipment rooms while performing his active duty 
service job as an air conditioning and heating mechanic.  He 
reported that the rooms contained noise hazards, such as low and 
high frequency motors, chillers and pumps.  He stated that he 
wore hearing protection most of the time but was still exposed to 
noise, including repairing and oiling outdoor air conditioning 
compressors while in operation.  

The Veteran's DD 214 confirms his specialty in heating, 
ventilation, air conditioning and refrigeration and indicates 
that this was his specialty for four years and four months.  The 
Board concedes that noise exposure is consistent with the 
Veteran's activities in service.  

Service treatment records show that the Veteran underwent several 
audiograms in service.  A September 1993 audiogram revealed the 
following pure tone threshold results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
5
10
LEFT
15
10
0
10
10

A service treatment record dated in January 1994 shows that the 
Veteran complained of an inability to hear in his left ear for 
one week.  However, an audiogram was not conducted at that time.  
An August 1994 treatment record shows that he was issued hearing 
protection and was instructed on its proper use.  

The results of a January 1996 audiogram were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
15
LEFT
25
20
10
15
10

The report of an October 1997 hearing conservation examination 
shows that the examiner noted that the Veteran was routinely 
exposed to hazardous noise.  An audiogram showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
15
LEFT
25
20
10
15
10

Results from what appears to be a separation audiogram were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
20
LEFT
20
15
10 
15
10

Thus, the audiological evidence in service does not reveal the 
presence of a hearing impairment as defined by 38 C.F.R. § 3.385, 
despite the Veteran's complaints of left ear hearing loss on one 
occasion in January 1994.  

The Veteran underwent a VA examination in March 2007, the results 
of which did not show a current hearing impairment in either ear 
as defined by 38 C.F.R. § 3.385.  The pure tone threshold results 
from the March 2007 examination are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
20
LEFT
25
20
15
15
20

Speech recognition scores were 96 percent in the right ear and 92 
percent in the left ear.  The examiner stated that the evaluation 
indicated hearing within normal limits bilaterally.  She opined 
that it is less likely as not that reported hearing loss is 
related to military service, as there was no hearing loss 
reflected in the evaluation.  

In light of the above objective evidence showing bilateral 
hearing within normal limits during service and currently, the 
competent medical evidence does not show that the Veteran has 
bilateral hearing loss which arose in active duty service.  
38 C.F.R. § 3.303.  The Board finds the VA examination results 
and opinion to be highly probative.  The examiner tested the 
Veteran, reviewed the claims file and provided the rationale 
behind her opinion.  

The only evidence that weighs in favor of the Veteran's claim is 
his lay statements that he has current hearing loss that is due 
to noise exposure in service.  Without medical training, 
laypersons, such as the Veteran, are not competent to comment on 
medical matters such as the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1).  There are circumstances where lay 
evidence may be competent and sufficient to establish a diagnosis 
or medical etiology of a condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, however, clinical 
testing and expertise are required to determine the clinical 
presence and etiology of hearing loss.  The Veteran's statements 
offered in support of his claim are not competent medical 
evidence and do not serve to establish that hearing loss was 
incurred in service.  

The competent medical evidence of record does not show a 
bilateral hearing impairment as defined by VA regulation.  Since 
the Board has found the VA examination report to be reliable, and 
since there is no competent medical evidence to the contrary, the 
Board is unable to grant service connection for bilateral hearing 
loss.  The preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable, and 
the Board must deny the claim.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  


Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

The Veteran received a VA examination in March 2007.  During the 
examination, the Veteran reported noise exposure from working in 
heating and air conditioning in service.  Specifically, the 
Veteran worked with outdoor air compressor units and indoor 
chillers.  He stated that he did wear hearing protection during 
service.  Again, the Board has concluded that acoustic trauma is 
consistent with the Veteran's military occupational specialty.  
The Veteran reported experiencing ringing and buzzing in only the 
right ear for the past nine years, which places the onset of 
tinnitus at the end of the Veteran's period of active duty 
service, which was in June 2008.  The VA examiner opined that it 
is less likely as not that reported tinnitus is related to 
military service.  His rationale was that tinnitus must accompany 
a compensable hearing loss in order to exist.  

The Board notes that the record contains several statements from 
the Veteran that he suffers from ringing in his ears (i.e., not 
only in his right ear).  For example, in a July 2007 submission, 
the Veteran referred to tinnitus in his ears.  In his January 
2008 VA Form 9, the Veteran referenced ringing in his ears.  

With regard to the Veteran's statement that he began experiencing 
ringing in his ears in service, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board 
notes that tinnitus is subjective, and the kind of condition to 
which lay testimony is competent.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding Veteran competent to testify 
to symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).   In this 
regard, the Veteran has stated that he developed tinnitus as a 
result of exposure to air conditioning and heating equipment 
noise in service.  

The only evidence unfavorable to the claim for service connection 
in this case consists of the negative VA opinion.  The Board 
concludes that evidence for and against the claim for service 
connection for tinnitus is at least in approximate balance.  
Accordingly, the Board will resolve the benefit of the doubt in 
favor of the Veteran and grant service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

1.  Entitlement to service connection for bilateral hearing loss 
is denied.  

2.  Entitlement to service connection for tinnitus is granted. 


REMAND

After careful review of the record, the Board finds that a remand 
for further evidentiary development is necessary before 
proceeding to evaluate the merits of the Veteran's claim for a 
bilateral knee disorder.  

The Veteran contends that he injured his knees in service when 
standing, running and marching excessively.  He stated that 
training instructors ordered the soldiers drive their heels into 
the concrete when running, which he believes damaged his knees.   

The Veteran's service treatment records contain evidence of 
numerous complaints of knee pain, as well as reports of a right 
knee injury in June 1995 when the Veteran struck hard ground with 
his knee while trying to field a softball.  There is also 
evidence that the Veteran may have suffered from chondromalacia 
patella while in service.  

The Veteran underwent a VA examination in February 2007.  An x-
ray of the knees was reported as normal, and a physical 
examination revealed normal knees with no limitation of function.  
The VA examiner did not offer a nexus opinion.  VAMC evidence 
received after the VA examination reveals a diagnosis of 
chondromalacia patella in July 2007.  

VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the Veteran 
has a current disability (or persistent recurrent symptoms of a 
disability); (2) evidence establishing that the Veteran suffered 
an event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; (3) 
an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient medical 
evidence to make a decision.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In light of this new information regarding a current diagnosis, 
the Board finds that a remand to obtain a medical nexus opinion 
based on a review of the claims folder in connection with the 
Veteran's bilateral knee claim is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the February 
2007 VA examiner (or other appropriate 
examiner) to obtain a medical opinion with 
respect to the Veteran's bilateral knee 
claim.  If another medical examination is 
needed in order to provide the requested 
opinion, please so schedule.  

Based on a review of the claims folder, 
including service treatment records and the 
diagnosis of chondromalacia patella made in 
July 2007, the examiner is asked to provide 
an opinion as to whether the Veteran's 
bilateral knee disorder is more likely than 
not (i.e., probably greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.

A detailed rationale behind the opinion 
rendered would be of considerable assistance 
to the Board.  

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for a 
bilateral knee disorder should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009)


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


